United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1671
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Juan Ledezma-Rodriguez,                 *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: September 4, 2002
                              Filed: September 9, 2002
                                   ___________

Before BOWMAN, LOKEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Juan Ledezma-Rodriguez appeals from the final judgment entered in the
District Court1 upon a jury verdict finding him guilty of possession with intent to
distribute more than 500 grams of a mixture containing methamphetamine and
amphetamine purported to be methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(A) (1999); of possession of cocaine with intent to distribute,
in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) (1999); of conspiracy to
distribute cocaine and more than 500 grams of a mixture containing

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
methamphetamine and amphetamine purported to be methamphetamine, in violation
of 21 U.S.C. § 841(a)(1) and (b)(1)(B) (1999); and of carrying a firearm in relation
to a drug trafficking crime, in violation of 18 U.S.C. § 924(c) (2000). The District
Court sentenced Ledezma-Rodriguez to life imprisonment on the conspiracy and
methamphetamine distribution convictions, to a concurrent thirty-year term on the
cocaine distribution conviction, and to a consecutive sixty-month term on the firearm
conviction, plus concurrent supervised release terms of ten, six, and three years,
respectively. On appeal, counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the District Court erred in
denying Ledezma-Rodriguez’s motion for a new trial, in which Ledezma-Rodriguez
argued that the jury’s verdicts were based on perjured testimony and were otherwise
unsupported. We affirm.

       The District Court did not clearly and manifestly abuse its discretion in denying
the new trial motion. See United States v. Covey, 232 F.3d 641, 647 (8th Cir. 2000)
(standard of review), cert. denied, 122 S. Ct. 39 (2001). The government presented
the testimony of police officers and a drug agent linking Ledezma-Rodriguez with
drug trafficking and with a firearm, based on items found during a traffic stop and
during a search of a residence Ledezma-Rodriguez used. And despite Ledezma-
Rodriguez’s contention that the testimony was false, the jury was entitled to believe
the testimony of Ledezma-Rodriguez’s coconspirators that Ledezma-Rodriguez was
involved in the trafficking of methamphetamine and cocaine in the quantities found
and that he carried a firearm in connection with his drug trafficking. See United
States v. Fellers, 285 F.3d 721, 725 (8th Cir. 2002) (credibility determinations are left
to jury); United States v. Stroh, 176 F.3d 439, 440 (8th Cir. 1999) (sufficiency of
evidence reviewed in verdict's most favorable light).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.



                                           -2-
Accordingly, we affirm, and we grant counsel’s motion to withdraw.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -3-